Citation Nr: 1749447	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-10 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a seizure disorder to include as secondary to a psychiatric disorder.

3.  Entitlement to a total evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to July 1967.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).  The file is now under the jurisdiction of the San Diego, California RO.  The case was remanded in October 2015 for further development. 

The issues of service connection for bilateral hearing loss and tinnitus were also before the Board in October 2015.  After remand, the RO granted service connection in November 2016.  Because the November 2016 rating decision constitutes a full grant, the issues of service connection for bilateral hearing loss and tinnitus are no longer on appeal before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is needed for the Veteran's psychiatric disorder and seizure disorder claims. 

On May 2016 VA seizure examination, the diagnosis was tonic-clonic seizures or grand mal (generalized convulsive seizures).  The Veteran reported that the shouting and yelling he was exposed to in service caused him to have seizures.  He also reported that he had three Grand Mal and one Petit Mal seizures per week and took Gabapentin.  The examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service injury, event, or illness.  However, the rationale provided by the examiner, that there was no documentation of episodes of seizures during the Veteran's service and that he could not handle the shouting and yelling, contradicted the examiner's opinion.  Therefore, the AOJ requested an addendum opinion. 

A December 2016 addendum was provided, and the examiner opined that the Veteran's seizure disorder did not appear to have been aggravated beyond its natural progression by his military service.  However, the examiner noted erroneously that there was a gap in symptoms from 1956 until at least 1985.  The AOJ noted that the Veteran had received treatment for seizures numerous times during part of that time period, and requested another addendum opinion. 

A June 2017 addendum opinion was provided, and the examiner opined that the Veteran's seizure disorder was less likely than not aggravated by his military service.  The October 2015 remand directed that a determination be made regarding whether the seizure disorder clearly and unmistakably existed prior to service, and if so, was it so clear and unmistakable that it did not increase in severity during service beyond any natural progress.  The examiner applied the incorrect standard, and did not address the question posed by the Board.  Consequently, a remand for corrective action is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.)

On April 2016 VA posttraumatic stress disorder (PTSD) examination, the diagnoses were schizophrenia and adjustment disorder with anxiety and depression.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The Board finds the direct service connection opinion inadequate.  The examiner essentially listed the Veteran's other mental health diagnoses, symptoms, and treatment but provided no rationale.  The examiner also opined that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner explained that the claimed condition of PTSD was not supported by recent examination or symptoms, the onset of schizophrenia was not documented during service, and the onset of adjustment disorder secondary to decreased vision did not 
occur until 2014.  The Board finds that the opinion is inadequate because the examiner did not provide adequate rationale regarding the psychiatric disabilities pre-existing service or aggravation.  Therefore, another examination is necessary. 

The Veteran's claim of entitlement to TDIU is inextricably intertwined with claims that currently remain on appeal.  If service connection for any claimed disability on appeal is granted, this will impact VA's analysis of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the Board will defer consideration of the TDIU claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed seizure disability.  The claims file must be provided to the examiner for review in connection with the examination and the examiner must note it has been reviewed.

(a) The examiner should identify all currently diagnosed seizure disorders at present and throughout the pendency of the appeal and include discussion as to whether the disorder(s) is/are inclusive among the Veteran's psychiatric diagnoses as opposed to a separately diagnosed disorder.

(b) For each currently diagnosed seizure disorder, the examiner should opine whether there is clear and unmistakable evidence that the disorder(s) pre-existed service. 

(i) If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service. 

If there was an increase in the severity of the Veteran's disorder(s) during service, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(ii) If there is no clear and unmistakable evidence that any current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service.

2.  The AOJ should also schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's acquired psychiatric disorder, to include PTSD.  The claims folder and a copy of this remand must be made available to the examiner for review of the Veteran's entire medical history prior to examination.  All appropriate clinical testing should be conducted.  The examiner also should provide medical opinions that address the following: 

(a) Clarify the Veteran's current acquired psychiatric diagnoses. 

(b) Please state whether it is clear and unmistakable (obvious, manifest, and undebatable) any acquired psychiatric disorder pre-existed prior to the Veteran's period of activity service.  Please provide a complete explanation for the opinion.

(c) If so, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing acquired psychiatric disorder WAS NOT aggravated (i.e., permanently worsened) during that period of service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  Please provide a complete explanation for the opinion.

(d) If a response to (b) or (c) is negative, please opine whether it is at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder began in or is related to active military service.  Please provide a complete explanation for the opinion.

If the examiners are unable to offer any of the requested opinions, it is essential that the examiner offers a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  The AOJ should then review the record, arrange for any additional development, and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case (SOC), and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).


_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




